Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
DETAILED ACTION
This Office Action is in response to a Request for Continued Examination (RCE) application received on 10/17/2022. In the RCE, claims 1 and 12 have been amended. Claims 2-5, 7-16 and 18-25 remain original. Claims 6 and 17 remain cancelled. 
For this Office Action, claims 1-5, 7-16 and 18-25 have been received for consideration and have been examined. 
Response to Arguments
Claim Rejections – 35 USC § 103
Applicant’s arguments, filed 10/17/2022, with respect to the rejection(s) of claim(s) under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new amendments to the independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-13, 15-16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Blinn et al., (US20170279617A1) in view of Smith et al., (US20120254386A1) and further in view of Horn., (US20050021965A1).
Regarding claim 1, Blinn discloses:
A computer-implemented method to electronically implement a change to at least one domain name system (DNS) resource record by a DNS service provider (See FIG. 1; i.e. the DNS provider 130), the method comprising: 
sending (i.e., transmitting to the registrar or the registry; see [0015]), by the DNS service provider (See FIG. 1; i.e. the DNS provider 130), to a registry or a registrar (See FIG. 1; i.e. registrar 120 or the registry 110) for a domain name, an identification (i.e., private key of the DNS provider 130) of the DNS service provider ([0049] The DNS provider 130 may sign with the private key of the DNS provider 130 a request to update a Delegation Signer (DS) record 114; [0050] The DNS provider 130 may transmit over, as a non-limiting example, an Application Programming Interface (API) the signed request to the either the registrar 120 or the registry 110) 
data that specifies a DNS resource record action (i.e. updating of Delegation Signer (DS) record; see [0051]) and represents the change to the at least one DNS resource record ([0051] The registry 110 may verify the signature of the message to update the DS record 114 using the DNS provider public key specific to the domain name 410. If the registry 110 is able to successfully verify the request 440 using the DNS provider public key specific to the domain name 410, the registry 110 may update the DS record 114 as requested by the DNS provider 130; [0052] The DNS provider 130 may transmit the signed message to update the DS record 114 for the domain name to a registrar 120. The registrar 120 may track the request and verify the requests authenticity. After verification, the registrar can update the DS record or other data with the registry, as the registrar has rights to do so);
sending, to the registry or registrar via the computer network, data that specifies a DNS resource record action (i.e., altering or updating Delegation Signer (DS) record, e.g. a Nameserver record, or other data stored in a DNS parent zone or at a registry; See [0002]) and represents the change to the at least one DNS resource record ([0051] The registry 110 may verify the signature of the message to update the DS record 114 using the DNS provider public key specific to the domain name 410. If the registry 110 is able to successfully verify the request 440 using the DNS provider public key specific to the domain name 410, the registry 110 may update the DS record 114 as requested by the DNS provider 130 … Similarly other changes from the DNS Provider to the registry can be enabled by signing the request with the appropriate key. This might be updating NS records or other data as enabled; [0052] The DNS provider 130 may transmit the signed message to update the DS record 114 for the domain name to a registrar 120. The registrar 120 may track the request and verify the requests authenticity. After verification, the registrar can update the DS record or other data with the registry, as the registrar has rights to do so),
wherein the change to the at least one DNS resource record is obtainable by the registry for the domain name in order to implement the change ([0052] The DNS provider 130 may transmit the signed message to update the DS record 114 for the domain name to a registrar 120. The registrar 120 may track the request and verify the requests authenticity. After verification, the registrar can update the DS record or other data with the registry, as the registrar has rights to do so);
wherein a first entity is a DNS service provider (Blinn: Fig 1, item 130);
wherein a second entity is a registry or registrar (Blinn: Fig 1, item 120 or 110).
Blinn does not explicitly discloses:
	receiving, by the DNS service provider, an authentication information associated with the identity of the DNS service provider; sending, to the registry or registrar via the computer network, authentication information; sending by the first entity, to the second entity, a digital certificate signed by a private key of a certification authority, the digital certificate comprising information that identifies a public key of the second entity, wherein the digital certificate is validatable by a certification authority first public key corresponding to the certification authority private key, wherein an identity of the first entity is confirmable by second entity using the identification and the second public key.
However, Smith discloses:
	receiving, by the DNS service provider (i.e., registrant 110), an authentication information (i.e., authorization info (“authinfo”) for domain) associated with the identity of the DNS service provider ([0019] The registry request may include the domain authorization information. In embodiments, the initiation request may be sent by, and/or received from, the registrant of the domain, or the losing registrar; [0051] d. Send registrant 110 the authorization info (“authinfo”) for domain 112 a, e.g. so that registrant 110 can pass that along to gaining registrar 132 to begin the actual domain transfer);
sending, to the registry or registrar via the computer network, authentication information ([0087] In S5100, the registry may (prompt the losing registrar for the domain's authinfo. This request may be authenticated, for example, by information provided to the registry from the registrant. The losing registrar may respond in S5102 by providing the domain's authinfo to the registry).
	It would have been obvious to an ordinary skilled in the art before the effective filing date of the claimed invention to modify the Blinn reference and include domain authorization [authinfo code] in the request as an authentication information, as disclosed by Smith.
	The motivation to include domain authorization information in the request is to provide an extra level of security for domain name transfers to prevent domain hijacking.
The combination of Blinn and Smith fails to disclose: 
sending by the first entity, to the second entity, a digital certificate signed by a private key of a certification authority, the digital certificate comprising information that identifies a public key of the second entity, wherein the digital certificate is validatable by a certification authority first public key corresponding to the certification authority private key, wherein an identity of the first entity is confirmable by second entity using the identification and the second public key.
However, Horn discloses:
	sending by the first entity, to the second entity, a digital certificate signed by a private key of a certification authority ([0064] The characterized online credential created at step 18 is digitally signed by the private key of the SIG's certificate authority; [0066] As shown in FIG. 2 at step 24, when visiting 3rd party online service providers, the individual identifies and authenticates himself/herself using public key cryptography, such as Secure Sockets Layer (SSL, see U.S. Pat. No. 5,657,390), using his own private key and the characterized online credential issued in the form of an X.509 certificate from the SIG),
	the digital certificate comprising information that identifies a public key of the second entity ([0065] Following step 20, the individual has a characterized online credential, for example in the form of an X.509 Digital Certificate, that consists of a public key combined with a unique identity),
	wherein the digital certificate is validatable by a certification authority first public key corresponding to the certification authority private key ([0064] The characterized online credential created at step 18 is digitally signed by the private key of the SIG's certificate authority),
wherein an identity of the first entity is confirmable by the second entity using the identification and the first entity’s public key([0066] As shown in FIG. 2 at step 24, when visiting 3rd party online service providers, the individual identifies and authenticates himself/herself using public key cryptography, such as Secure Sockets Layer (SSL, see U.S. Pat. No. 5,657,390), using his own private key and the characterized online credential issued in the form of an X.509 certificate from the SIG; [0067] Using public key cryptography, at step 26 the 3rd party online merchant validates that the individual possesses an X.509 public certificate issued by the SIG's CA, and the private key associated with the public key contained in the certificate). 
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Blinn and Smith references and using known implementations of digital certificates and public key cryptography, as disclosed by Horn.
The motivation to create and distribute electronic credentials for individuals based on trusted certificate authority digital certificates which can be relied upon by third party system is to identity and validate the individual and determine his/her trustworthiness in an digital world. 
Regarding claim 2, the combination of Blinn, Smith and Horn discloses:
	The method of claim 1, wherein the DNS service provider comprises a DNS operator, and wherein the at least one DNS resource record comprises at least one of a name server (NS) DNS resource record or a delegation signer (DS) DNS resource record (Blinn: [0002] The invention allows a Domain Name System (DNS) provider that is not the registrar of a domain name to update a Delegation Signer (DS) record, a Nameserver record, or other data stored in a DNS parent zone or at a registry. A DS record is needed to enable the domain name to support Domain Name System Security Extensions (DNSSEC)).
Regarding claim 4, the combination of Blinn, Smith and Horn discloses:
The method of claim 1, wherein the registry or registrar comprises a DNS registrar (Blinn: [0006] The DNS provider may transmit, possibly via an Application Programming Interface (API), the signed request to the either the registrar or the registry. The receiving party, either the registrar or the registry may then verify with a public key for the domain name the signed request. The receiving party, either the registrar or the registry, may verify that the signed request was signed by the private key for the domain name).
Regarding claim 5, the combination of Blinn, Smith and Horn discloses:
The method of claim 1, wherein the registry or registrar comprises a DNS registry (Blinn: [0006] The DNS provider may transmit, possibly via an Application Programming Interface (API), the signed request to the either the registrar or the registry. The receiving party, either the registrar or the registry may then verify with a public key for the domain name the signed request. The receiving party, either the registrar or the registry, may verify that the signed request was signed by the private key for the domain name).
Regarding claim 7, the combination of Blinn, Smith and Horn discloses:
The method of claim 1, wherein the sending the digital certificate comprises sending by way of a representational state transfer interface at the registry or registrar (Blinn: [0045] the DNS root zone 112 controlled by the registry 110 may include for a domain name a NS name 115 for a nameserver 121 controlled by a registrar 120 and the DNS zone file 122 controlled by the registrar 120 may include for the domain name a NS name 124 for a nameserver 131 controlled by the DNS provider 130. In either case, a browser is able to locate a nameserver 131 controlled by the DNS provider 130 for the domain name 113).
Regarding claim 8, the combination of Blinn, Smith and Horn discloses:
The method of claim 1, wherein the certification authority comprises one of the registrar, a registrant, and a registry (Blinn: [0048] The DNS provider 130 may store the public key in a location that enables the registrar 120 and/or registry 110 to confirm that the DNS provider 130 has proper authority demonstrated by control over the domain name 113. As two non-limiting examples, the public key may be stored in a DNS zone file 122 for the domain name 113 or the public key may be store in a DNS zone file 122 of the domain for the nameserver).
Regarding claim 9, the combination of Blinn, Smith and Horn discloses:
The method of claim 1, wherein the sending data that specifies a DNS resource record action and represents the change to the at least one DNS resource record comprises sending by way of a representational state transfer interface at the registry or registrar (Blinn: [0050] The DNS provider may transmit, possibly via an Application Programming Interface (API), the signed request to the either the registrar or the registry).
Regarding claim 11, the combination of Blinn, Smith and Horn discloses:
The method of claim 1, wherein the change comprises: an update to the DNS resource record, a creation of the DNS resource record, or a deletion of the DNS resource record (Blinn: [0007] If the registry or the registrar was able to verify the signed request was in fact signed by the private key for the domain name, the registry may update the DS record in the DNS parent zone to thereby enable the domain name to support DNSSEC. The registry may do this directly; the registrar may call the registry to apply the change; [0051] The registry 110 may verify the signature of the message to update the DS record 114 using the DNS provider public key specific to the domain name 410. If the registry 110 is able to successfully verify the request 440 using the DNS provider public key specific to the domain name 410, the registry 110 may update the DS record 114 as requested by the DNS provider 130; [0052] The DNS provider 130 may transmit the signed message to update the DS record 114 for the domain name to a registrar 120. The registrar 120 may track the request and verify the requests authenticity. After verification, the registrar can update the DS record or other data with the registry, as the registrar has rights to do so).
Regarding claim 12, Blinn discloses:
A system for implementing a change to at least one domain name system (DNS) resource record by a DNS service provider on behalf of a registrant of a domain name, the system comprising at least one electronic computer comprising at least one electronic processor communicatively coupled to a computer network and configured to perform operations comprising:
	sending (i.e., transmitting to the registrar or the registry; see [0015]), by the DNS service provider (See FIG. 1; i.e. the DNS provider 130), to a registry or a registrar (See FIG. 1; i.e. registrar 120 or the registry 110) for a domain name, an identification (i.e., private key of the DNS provider 130) of the DNS service provider ([0049] The DNS provider 130 may sign with the private key of the DNS provider 130 a request to update a Delegation Signer (DS) record 114; [0050] The DNS provider 130 may transmit over, as a non-limiting example, an Application Programming Interface (API) the signed request to the either the registrar 120 or the registry 110) 
data that specifies a DNS resource record action (i.e. updating of Delegation Signer (DS) record; see [0051]) and represents the change to the at least one DNS resource record ([0051] The registry 110 may verify the signature of the message to update the DS record 114 using the DNS provider public key specific to the domain name 410. If the registry 110 is able to successfully verify the request 440 using the DNS provider public key specific to the domain name 410, the registry 110 may update the DS record 114 as requested by the DNS provider 130; [0052] The DNS provider 130 may transmit the signed message to update the DS record 114 for the domain name to a registrar 120. The registrar 120 may track the request and verify the requests authenticity. After verification, the registrar can update the DS record or other data with the registry, as the registrar has rights to do so);
sending, to the registry or registrar via the computer network, data that specifies a DNS resource record action (i.e., altering or updating Delegation Signer (DS) record, e.g. a Nameserver record, or other data stored in a DNS parent zone or at a registry; See [0002]) and represents the change to the at least one DNS resource record ([0051] The registry 110 may verify the signature of the message to update the DS record 114 using the DNS provider public key specific to the domain name 410. If the registry 110 is able to successfully verify the request 440 using the DNS provider public key specific to the domain name 410, the registry 110 may update the DS record 114 as requested by the DNS provider 130 … Similarly other changes from the DNS Provider to the registry can be enabled by signing the request with the appropriate key. This might be updating NS records or other data as enabled; [0052] The DNS provider 130 may transmit the signed message to update the DS record 114 for the domain name to a registrar 120. The registrar 120 may track the request and verify the requests authenticity. After verification, the registrar can update the DS record or other data with the registry, as the registrar has rights to do so),
wherein the change to the at least one DNS resource record is obtainable by the registry for the domain name in order to implement the change ([0052] The DNS provider 130 may transmit the signed message to update the DS record 114 for the domain name to a registrar 120. The registrar 120 may track the request and verify the requests authenticity. After verification, the registrar can update the DS record or other data with the registry, as the registrar has rights to do so);
wherein a first entity is a DNS service provider (Blinn: Fig 1, item 130);
wherein a second entity is a registry or registrar (Blinn: Fig 1, item 120 or 110).
Blinn does not explicitly discloses:
	receiving, by the DNS service provider, an authentication information associated with the identity of the DNS service provider; sending, to the registry or registrar via the computer network, authentication information; sending by the first entity, to the second entity, a digital certificate signed by a private key of a certification authority, the digital certificate comprising information that identifies a public key of the second entity, wherein the digital certificate is validatable by a certification authority first public key corresponding to the certification authority private key, wherein an identity of the first entity is confirmable by second entity using the identification and the second public key.
However, Smith discloses:
	receiving, by the DNS service provider (i.e., registrant 110), an authentication information (i.e., authorization info (“authinfo”) for domain) associated with the identity of the DNS service provider ([0019] The registry request may include the domain authorization information. In embodiments, the initiation request may be sent by, and/or received from, the registrant of the domain, or the losing registrar; [0051] d. Send registrant 110 the authorization info (“authinfo”) for domain 112 a, e.g. so that registrant 110 can pass that along to gaining registrar 132 to begin the actual domain transfer);
sending, to the registry or registrar via the computer network, authentication information ([0087] In S5100, the registry may (prompt the losing registrar for the domain's authinfo. This request may be authenticated, for example, by information provided to the registry from the registrant. The losing registrar may respond in S5102 by providing the domain's authinfo to the registry).
	It would have been obvious to an ordinary skilled in the art before the effective filing date of the claimed invention to modify the Blinn reference and include domain authorization information in the request, as disclosed by Smith.
	The motivation to include domain authorization information in the request is to provide an extra level of security for domain name transfers to prevent domain hijacking.
The combination of Blinn and Smith fails to disclose: 
sending by the first entity, to the second entity, a digital certificate signed by a private key of a certification authority, the digital certificate comprising information that identifies a public key of the second entity, wherein the digital certificate is validatable by a certification authority first public key corresponding to the certification authority private key, wherein an identity of the first entity is confirmable by second entity using the identification and the second public key.
However, Horn discloses:
	sending by the first entity, to the second entity, a digital certificate signed by a private key of a certification authority ([0064] The characterized online credential created at step 18 is digitally signed by the private key of the SIG's certificate authority; [0066] As shown in FIG. 2 at step 24, when visiting 3rd party online service providers, the individual identifies and authenticates himself/herself using public key cryptography, such as Secure Sockets Layer (SSL, see U.S. Pat. No. 5,657,390), using his own private key and the characterized online credential issued in the form of an X.509 certificate from the SIG),
	the digital certificate comprising information that identifies a public key of the second entity ([0065] Following step 20, the individual has a characterized online credential, for example in the form of an X.509 Digital Certificate, that consists of a public key combined with a unique identity),
	wherein the digital certificate is validatable by a certification authority first public key corresponding to the certification authority private key ([0064] The characterized online credential created at step 18 is digitally signed by the private key of the SIG's certificate authority),
wherein an identity of the first entity is confirmable by the second entity using the identification and the first entity’s public key([0066] As shown in FIG. 2 at step 24, when visiting 3rd party online service providers, the individual identifies and authenticates himself/herself using public key cryptography, such as Secure Sockets Layer (SSL, see U.S. Pat. No. 5,657,390), using his own private key and the characterized online credential issued in the form of an X.509 certificate from the SIG; [0067] Using public key cryptography, at step 26 the 3rd party online merchant validates that the individual possesses an X.509 public certificate issued by the SIG's CA, and the private key associated with the public key contained in the certificate). 
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Blinn and Smith references and using known implementations of digital certificates and public key cryptography, as disclosed by Horn.
The motivation to create and distribute electronic credentials for individuals based on trusted certificate authority digital certificates which can be relied upon by third party system is to identity and validate the individual and determine his/her trustworthiness in an digital world.
Regarding claim 13, the combination of Blinn, Smith and Horn discloses:
The system of claim 12, wherein the DNS service provider comprises a DNS operator, and wherein the at least one DNS resource record comprises at least one of a name server (NS) DNS resource record or a delegation signer (DS) DNS resource record (Blinn: [0002] The invention allows a Domain Name System (DNS) provider that is not the registrar of a domain name to update a Delegation Signer (DS) record, a Nameserver record, or other data stored in a DNS parent zone or at a registry. A DS record is needed to enable the domain name to support Domain Name System Security Extensions (DNSSEC)).
Regarding claim 15, the combination of Blinn, Smith and Horn discloses:
The system of claim 12, wherein the registry or registrar comprises a DNS registrar (Blinn: [0006] The DNS provider may transmit, possibly via an Application Programming Interface (API), the signed request to the either the registrar or the registry. The receiving party, either the registrar or the registry may then verify with a public key for the domain name the signed request. The receiving party, either the registrar or the registry, may verify that the signed request was signed by the private key for the domain name).
Regarding claim 16, the combination of Blinn, Smith and Horn discloses:
The system of claim 12, wherein the registry or registrar comprises a DNS registry (Blinn: [0006] The DNS provider may transmit, possibly via an Application Programming Interface (API), the signed request to the either the registrar or the registry. The receiving party, either the registrar or the registry may then verify with a public key for the domain name the signed request. The receiving party, either the registrar or the registry, may verify that the signed request was signed by the private key for the domain name).
Regarding claim 18, the combination of Blinn, Smith and Horn discloses:
The system of claim 12, wherein the sending the digital certificate comprises sending by way of a representational state transfer interface at the registry or registrar (Blinn: [0045] the DNS root zone 112 controlled by the registry 110 may include for a domain name a NS name 115 for a nameserver 121 controlled by a registrar 120 and the DNS zone file 122 controlled by the registrar 120 may include for the domain name a NS name 124 for a nameserver 131 controlled by the DNS provider 130. In either case, a browser is able to locate a nameserver 131 controlled by the DNS provider 130 for the domain name 113).
Regarding claim 19, the combination of Blinn, Smith and Horn discloses:
The system of claim 12, wherein the certification authority comprises one of the registrar, the a registrant, and or the DNS registry (Blinn: [0007] If the registry or the registrar was able to verify the signed request was in fact signed by the private key for the domain name, the registry may update the DS record in the DNS parent zone to thereby enable the domain name to support DNSSEC. The registry may do this directly; the registrar may call the registry to apply the change; [0051] The registry 110 may verify the signature of the message to update the DS record 114 using the DNS provider public key specific to the domain name 410. If the registry 110 is able to successfully verify the request 440 using the DNS provider public key specific to the domain name 410, the registry 110 may update the DS record 114 as requested by the DNS provider 130; [0052] The DNS provider 130 may transmit the signed message to update the DS record 114 for the domain name to a registrar 120. The registrar 120 may track the request and verify the requests authenticity. After verification, the registrar can update the DS record or other data with the registry, as the registrar has rights to do so).
Regarding claim 20, the combination of Blinn, Smith and Horn discloses:
The system of claim 12, wherein the sending data representing the change to the at least one DNS resource record comprises sending by way of a representational state transfer interface at the registry or registrar (Blinn: [0050] The DNS provider 130 may transmit over, as a non-limiting example, an Application Programming Interface (API) the signed request to the either the registrar 120 or the registry 110).
Regarding claim 22, the combination of Blinn, Smith and Horn discloses:
The system of claim 12, wherein the change comprises: an update to the DNS resource record, a creation of the DNS resource record, or a deletion of the DNS resource record (Blinn: [0007] If the registry or the registrar was able to verify the signed request was in fact signed by the private key for the domain name, the registry may update the DS record in the DNS parent zone to thereby enable the domain name to support DNSSEC. The registry may do this directly; the registrar may call the registry to apply the change; [0051] The registry 110 may verify the signature of the message to update the DS record 114 using the DNS provider public key specific to the domain name 410. If the registry 110 is able to successfully verify the request 440 using the DNS provider public key specific to the domain name 410, the registry 110 may update the DS record 114 as requested by the DNS provider 130; [0052] The DNS provider 130 may transmit the signed message to update the DS record 114 for the domain name to a registrar 120. The registrar 120 may track the request and verify the requests authenticity. After verification, the registrar can update the DS record or other data with the registry, as the registrar has rights to do so).
Regarding claim 23, the combination of Blinn, Smith and Horn discloses:
The method of claim 1, whereby the DNS service provider was previously associated with the DNS resource record (Blinn: [0003] The process may start with a registrar registering a domain name to a registrant. The registrant may select and use a DNS provider that is not the registrar to manage DNS traffic of the domain name. The DNS provider may store the domain name and a zone in a nameserver controlled by the DNS provider).
Regarding claim 24, the combination of Blinn, Smith and Horn discloses:
The method of claim 1, whereby the registry for the domain name determines that the DNS service provider is authorized to make the change (Blinn: [0048] The DNS provider 130 may store the public key in a location that enables the registrar 120 and/or registry 110 to confirm that the DNS provider 130 has proper authority demonstrated by control over the domain name 113. As two non-limiting examples, the public key may be stored in a DNS zone file 122 for the domain name 113 or the public key may be store in a DNS zone file 122 of the domain for the nameserver).

Claims 3, 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Blinn et al., (US20170279617A1) hereinafter referred as Blinn’9617 in view of Smith et al., (US20120254386A1) in view of Horn., (US20050021965A1) and further in view of Blinn et al., (US20160057100A1) hereinafter referred as Blinn’7100.
Regarding claim 3, the combination of Blinn’9617, Smith and Horn fails to disclose:
The method of claim 1, wherein the service provider comprises a mail exchanger, and wherein the at least one DNS resource record comprises a mail exchanger (MX) DNS resource record.
However, Blinn’7100 discloses:
wherein the service provider comprises a mail exchanger, and wherein the at least one DNS resource record comprises a mail exchanger (MX) DNS resource record ([0098] the user interface includes a number of DNS records 650 for the domain name. The records in this example include an A record entry and an MX (mail) entry).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the references of Blinn'9617, Smith and Horn and permit the owner of the Domain name system (DNS) record to create and update domain name system (DNS) records such as mail exchanger (MX) DNS resource record, as disclosed by Blinn'7100.
The motivation is enable end user to create and modify the Domain name system (DNS) record particularly mail exchanger (MX) DNS resource record.
Regarding claim 14, the combination of Blinn’9617, Smith and Horn fails to disclose:
The system of claim 12, wherein the DNS service provider comprises a mail exchanger, and wherein the at least one DNS resource record comprises a mail exchanger (MX) DNS resource record.
However, Blinn’7100 discloses:
wherein the service provider comprises a mail exchanger, and wherein the at least one DNS resource record comprises a mail exchanger (MX) DNS resource record ([0098] the user interface includes a number of DNS records 650 for the domain name. The records in this example include an A record entry and an MX (mail) entry).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the references of Blinn'9617 and Horn and permit the owner of the Domain name system (DNS) record to create and update domain name system (DNS) records such as mail exchanger (MX) DNS resource record, as disclosed by Blinn'7100.
The motivation is enable end user to create and modify the Domain name system (DNS) record particularly mail exchanger (MX) DNS resource record.
Regarding claim , the combination of Blinn’9617, Smith, Horn and Blinn’7100 discloses:
The method of claim 24, wherein the DNS service provider comprises a DNS operator or a mail exchanger (Blinn’7100: [0098] FIG. 7 is a screenshot showing an example control panel for the DNS records for a domain name in which a number of records are locked. Referring to FIG. 7, the DNS records for the domain name ‘photoprocessing.com’ are presented. As illustrated the user interface includes a number of DNS records 650 for the domain name. The records in this example include an A record entry and an MX (mail) entry), 
wherein the at least one DNS resource record comprises at least one of a name server (NS) DNS resource record, a delegation signer (DS) DNS resource record, or a mail exchanger (MX) DNS resource record (Blinn’9617: [0001] A method that allows a Domain Name System (DNS) provider to enable a domain name not registered by the DNS provider to support Domain Name System Security Extensions (DNSSEC) by configuring the Delegation Signer (DS) record, Nameserver Records (NS), or other data in a DNS parent zone controlled by a registry.), 
wherein the registry or registrar determines that the DNS service provider is associated with the NS, DS, or MX record for the domain name (Blinn’9617:[0048] The DNS provider 130 may store the public key in a location that enables the registrar 120 and/or registry 110 to confirm that the DNS provider 130 has proper authority demonstrated by control over the domain name 113. As two non-limiting examples, the public key may be stored in a DNS zone file 122 for the domain name 113 or the public key may be store in a DNS zone file 122 of the domain for the nameserver).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Blinn et al., (US20170279617A1) in view of Smith et al., (US20120254386A1) in view of Horn., (US20050021965A1) and further in view of Gould et al., (US20120174198A1).
Regarding claim 10, the combination of Blinn, Smith and Horn fails to disclose:
The method of claim 1, further comprising: receiving, by the DNS service provider and from the registry or registrar, via the computer network, an access token, wherein the access token comprises a digital signature and the data that specifies the DNS resource record action, wherein the sending the data that specifies the DNS resource record action comprises sending the access token.
However, Gould discloses:
	receiving, by the DNS service provider (i.e., registrar) and from the registry (See [0012] i.e., registry) or registrar, via the computer network, an access token, wherein the access token comprises a digital signature and the data (See [0004] i.e., provisioning objects) that specifies the DNS resource record action (See [0004] i.e., provisioning objects that can be created, deleted and modified), wherein the sending the data that specifies the DNS resource record action comprises sending the access token ([0004] the term “provisioning objects,” as that term is used herein, should be understood to include any logical entity that can be or is registered. Such registrable objects may be able to be created, deleted and modified; [0012] If the validation is successful, the registry or third party authentication service provider can bind the credential identifier to the domain and generate a token that can include the matching credential identifier, a digital signature, a created date, an expiration date and/or other suitable attributes. The registry or third party authentication service provider can pass the generated token to the registrar, which can later pass the token back to the registry bound with each discrete provisioning object command for the registrant).
	It would have been obvious to one of the ordinary person skill in the art before the
effective filing date of the claimed invention to modify the Blinn, Smith and Horn references and generate a token which contains a digital signature along with domain update information, as disclosed by Gould.
The motivation to generate the token with a digital signature along with domain update information by DNS registrar for the service provider and is to validate/match the authorization token with the domain name which service provider is trying to modify/update on behalf of the
domain owner/user. 
Regarding claim 21, the combination of Blinn, Smith and Horn fails to disclose:
	The system of claim 12, wherein the operations further comprise: receiving, by the DNS service provider and from the registry or registrar, via the computer network, an access token, wherein the access token comprises a digital signature and the data that specifies the DNS resource record action, wherein the sending the data that specifies the DNS resource record action comprises sending the access token.
However, Gould discloses:
	receiving, by the DNS service provider (i.e., registrar) and from the registry (See [0012] i.e., registry) or registrar, via the computer network, an access token, wherein the access token comprises a digital signature and the data (See [0004] i.e., provisioning objects) that specifies the DNS resource record action (See [0004] i.e., provisioning objects that can be created, deleted and modified), wherein the sending the data that specifies the DNS resource record action comprises sending the access token ([0004] the term “provisioning objects,” as that term is used herein, should be understood to include any logical entity that can be or is registered. Such registrable objects may be able to be created, deleted and modified; [0012] If the validation is successful, the registry or third party authentication service provider can bind the credential identifier to the domain and generate a token that can include the matching credential identifier, a digital signature, a created date, an expiration date and/or other suitable attributes. The registry or third party authentication service provider can pass the generated token to the registrar, which can later pass the token back to the registry bound with each discrete provisioning object command for the registrant).
	It would have been obvious to one of the ordinary person skill in the art before the
effective filing date of the claimed invention to modify the Blinn, Smith and Horn references and generate a token which contains a digital signature along with domain update information, as disclosed by Gould.
The motivation to generate the token with a digital signature along with domain update information by DNS registrar for the service provider and is to validate/match the authorization token with the domain name which service provider is trying to modify/update on behalf of the
domain owner/user. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.M.A./Patent Examiner, Art Unit 2432                                                                                                                                                                                                        /Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432